DETAILED ACTION
Claims 2-21 are pending. 
Priority: 4/22/2009
Assignee: Rambus

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 2-21 contain allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter. Claims 2, 12, 21 each contain the following limitations that distinguish the claims from the prior art:
“…control a dynamic random access memory (DRAM) device having a first set of banks and a second set of banks, the memory controller IC comprisng: a first interface to provide commands to the first set of banks, including a first command to perform a refresh operation in a first bank in the first set of banks, and a second command to access a selected bank of the first set of banks; wherein for the first interface, a period is to expire following completion of the refresh operation and prior to transmission of the second command, the period for the first interface being at least a first time interval when the first bank and the selected bank are the same bank in the first set of banks, and a second time interval when the first bank and the selected bank are different banks in the first set of banks: and wherein the first time interval is greater than the second time interval; and a second interface to provide commands to a second set of the banks…”.
A related prior art is Remaklus et al.(20050265103), where a memory controller provides an entry bank address corresponding to the first bank that is to be refreshed during self-refresh mode, to a volatile memory. The volatile memory provides an exit bank address corresponding to the last bank that is refreshed according to the volatile memory exiting the self-refresh mode, to the memory controller. It provides seamless self-refresh for banks of volatile memories efficiently.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132